Citation Nr: 0517756	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-20 703	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for herpes 
simplex, evaluated as 10 percent disabling on and after 
August 30, 2002, and noncompensably disabling prior to that 
date.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a hearing at 
the RO before the undersigned in March 2001.  A transcript of 
the hearing is of record.

When this case was most recently before the Board January 
2004, it was remanded for further development.  The Board 
also referred to the RO the issue of entitlement to service 
connection for headaches as secondary to the service-
connected herpes simplex disability, an issue that the Board 
has previously referred to the RO.  The RO has yet to 
adjudicate this claim.  Therefore, it is again referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Testing in May 2000 revealed level II hearing in the 
right ear and level IV hearing in the left ear.  

2.  Testing in October 1999 showed that veteran had level I 
hearing in the right ear and level IV hearing in the left 
ear.  

3.  Testing in December 1998 showed that veteran had level I 
hearing in the right ear and level II hearing in the left 
ear.  

4.  During the period prior to August 30, 2002, the veteran's 
herpes simplex was manifested by recurrent, small lesions 
involving exposed and non-exposed surfaces; the lesions 
itched; no exudation, ulceration or disfigurement was 
present.  

5.  During the period beginning August 30, 2002, the 
disability has required daily systemic therapy.  


CONCLUSIONS OF LAW

1.  The veteran's herpes simplex warrants a rating of 10 
percent from September 29, 1998, through August 29, 2002, and 
a 60 percent rating beginning August 30, 2002.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7820 (2004).  

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Tables 
VI and VII, Diagnostic Code 6100 (prior to and effective June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The veteran's claims were initially adjudicated prior to the 
enactment of the VCAA.  Although various notification letters 
were sent to the veteran over the years, it was not until 
August 2003 that he was sent a letter providing the complete 
information required under the VCAA and the implementing 
regulations.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The record reflects that following provision of the required 
notice, the RO readjudicated the veteran's claims.  There is 
no indication in the record or reason to believe that the 
ultimate decisions in this case would have been different had 
the claims not been adjudicated prior to the provision of the 
required notice.  In sum, the Board is satisfied that the RO 
properly processed the claims following compliance with the 
notice requirements and that any procedural errors in the 
timing of the notice and consideration of the claims were 
insignificant and nonprejudicial to the veteran.

The record also reflects that statements have been received 
from the veteran's private physician and the veteran has been 
afforded appropriate VA examinations.  Although requested to 
do so, the veteran has not authorized VA to obtain pertinent 
treatment records from his private physician.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Neither the veteran nor his representative has identified any 
available evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

An October 1998 private audiological evaluation report 
reflects that the veteran had a moderate sensorineural 
hearing loss, bilaterally.  It was noted that speech 
recognition testing agreed with pure tone findings; however, 
speech discrimination presented at the 10-15 decibel levels 
was inconsistent with the degree of hearing loss.  Speech 
discrimination was excellent.  

In a November 1998 statement, Siyadath Rabbaig, M.D. related 
that he had known the veteran since 1995.  The doctor stated 
that the veteran had recurrent episodes of herpes simplex 
lesions occurring on his lip, left middle finger and groin 
areas.  

On VA audio examination in December 1998, pure tone 
thresholds in the right ear were 35, 45, 45, and 60 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively.  The 
average pure tone threshold for the right ear was 46 
decibels.  Pure tone thresholds in the left ear were 40, 50, 
50, and 65 decibels at the same frequencies.  The average 
pure tone threshold for the left ear was 51 decibels.  Speech 
recognition scores were 92 percent in the right ear and 88 
percent in the left ear.  

An August 1999 VA examination disclosed pure tone thresholds 
in the right ear of 55, 55, 0, and 0 decibels at 1000, 2000, 
3000 and 4000 hertz, respectively.  The average pure tone 
threshold for the right ear was 28.  Pure tone thresholds in 
the left ear were 50, 50, 0, and 0 decibels at the same 
frequencies.  The average pure tone threshold for the left 
ear was 25.  Speech recognition scores were 92 percent in 
each ear.  It was noted that the pure tone thresholds were 
invalid and should not be used.  The examiner indicated that 
acoustic reflexes were present at normal levels, consistent 
with normal to a possibly mild loss (at worst).  Thus, it was 
noted that test reliability of pure tone results was 
extremely poor.  

An August 1999 VA dermatological outpatient record reflects 
that the veteran stated that he developed genital herpes 
simplex virus while in the Marines in 1981.  It was noted 
that he had a 1.3 cm area of erythema on the medial aspect of 
the left third finger and well demarcated 5-inch patches, 
bilaterally, on the medial thigh.  The diagnosis was apparent 
history of herpes simplex virus, genital and oral.  

On VA skin examination in August 1999, the veteran reported 
that he developed genital herpes in 1981 during active 
military duty.  He related that he had monthly flare-ups of 
the condition for the last 18 years.  For the last year, he 
had been taking medication to control his symptoms.  He 
indicated that the medication had side effects including 
nausea and migraine headaches.  On physical examination, the 
veteran was noted to have a well-healed round scar over the 
left middle finger about the size of a quarter.  His lips 
were normal and his groin and buttocks were normal with the 
exception of what appeared to be a fungus dermatitis of the 
upper legs and groin area.  The diagnosis was herpes simplex.  

An October 1999 VA audio examination report shows that 
audiometric testing revealed pure tone thresholds in the 
right ear of 45, 40, 50, and 60 decibels at 1000, 2000, 3000 
and 4000 hertz, respectively.  The average pure tone 
threshold for the right ear was 49.  Pure tone thresholds in 
the left ear were 55, 50, 55, and 65 decibels at the same 
frequencies.  The average pure tone threshold for the left 
ear was 56.  Speech recognition scores were 96 percent in the 
right ear and 78 percent in the left ear.  

On VA audiology examination in May 2000, audiometric testing 
revealed pure tone thresholds in the right ear of 35, 45, 55, 
and 55 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 48.  Pure tone thresholds in the left ear were 35, 
55, 60, and 60 decibels at the same frequencies.  The average 
pure tone threshold for the left ear was 53.  Speech 
recognition scores were 88 percent in the right ear and 80 
percent in the left ear.    

A private medical statement dated in August 2000 reflects 
that the veteran was seen complaining of hearing loss which 
he related to loud noise exposure during military service.  
The doctor noted that an audiogram performed for medical 
evaluation showed speech reception thresholds of 40 decibels 
on the right and 45 decibels on the left with 96 percent 
speech discrimination on the right and 92 on the left.  

In correspondence dated in August 2000, Dr. Rabbaig stated 
that the veteran had a history of recurrent episodes of 
herpes simplex lesions occurring on the lip, groin and left 
middle finger.  It was noted that the veteran was not 
tolerating the medication well and preferred for the lesions 
to take their natural course.  

A March 2001 letter by Dr. Rabbaig reflects that the veteran 
was currently on daily medication for chronic suppression of 
recurrent herpes.  It was noted that the side effects from 
the medications included nausea, diarrhea, and headaches, 
sometimes precipitating migraines.  

On VA examination in March 2002, the veteran indicated that 
his symptoms included a painful rash on his penis.  He stated 
that he had flare ups about two or three times per year, 
usually when he did not take his medication.  If he does not 
take his medication, he has monthly herpes flare-ups.  The 
veteran reported that he did not take his medication three 
days ago so that his herpes would flare for the VA 
evaluation.  He stated that his medication caused him to have 
headaches, dizziness and nausea which in turn caused him to 
miss time from work.  On physical examination, it was noted 
that the veteran had an area about the size of a pea of red 
inflammation on the shaft of the penis.  A small, non painful 
scar was also noted on the left middle finger.  No 
ulceration, exfoliation or crusting was noted.  There were no 
nervous manifestations shown.  The diagnoses included herpes 
simplex, controlled with medication and small scar on the 
shaft of the penis and another on his left middle finger 
which were both small and not felt to be disfiguring.  The 
examiner indicated that the veteran's ability to work was not 
impaired by his herpes infection or the medication which he 
took for the condition.  

On VA audio examination in February 2002, audiometric testing 
revealed pure tone thresholds in the right ear of 70, 65, 0, 
and 0 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 34.  Pure tone thresholds in the left ear were 70, 
75, 0, and 0 decibels at the same frequencies.  The average 
pure tone threshold for the left ear was 36.  The examiner 
noted that the test results were not valid and should not be 
used.  Specifically, the examiner stated that several 
inconsistencies were noted including poor speech recognition 
testing and pure tone agreement bilaterally.  It was noted 
that an impossible score of fair to good on word recognition 
testing when presented at levels below the veteran's given 
pure tone agreement (PTA).  Testing was discontinued due to 
exaggerated responses.  

On VA audio examination dated in February 2004, it was noted 
that audiometric testing was compromised by functional 
components and neither the pure tone results or word 
recognition scores should be considered reliable enough for 
use in determining a rating.  The veteran reported that his 
primary difficulty was in understanding speech.  Audiometric 
testing revealed pure tone thresholds in the right ear of 60, 
60, 60, and 60 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 60.  Pure tone thresholds in the left ear were 50, 
55, 55, and 60 decibels at the same frequencies.  The average 
pure tone threshold for the left ear was 55.  Speech 
recognition scores were 68 percent in the right ear and 72 
percent in the left ear.  The examiner indicated that pure 
tone testing yielded a flat, moderate-severe loss across 
frequencies which were grossly elevated compared to the 
speech reception thresholds and discrimination results.  It 
was noted that the veteran's voluntary response levels were 
not consistent with a history of noise exposure from gunfire.  
Based on such results, a mild to moderate loss could not be 
ruled out.  The examiner stated that repeat evoked potential 
testing with sedation may possibly yield additional 
information although it would unlikely produce enough 
information to affect the rating procedure.  

On VA dermatology examination in February 2004, it was noted 
that the veteran had a history of genital herpes since 1981.  
Since that time, he has had breakouts involving the mouth, 
lips, fingers and arms.  The veteran related that he had 
associated nausea, diarrhea, dizziness, and headaches due to 
medication to treat his condition.  It was noted that the 
veteran took acyclovir, 800 mg per day.  The veteran had 
breakouts once per month and experienced some itching prior 
to the outbreak.  He reported that due to the side effects of 
the medications he had lost significant time from work.  On 
physical examination, the veteran had no evidence of active 
blisters.  Post-inflammatory erythema in a scar on the dorsal 
hand and left medial thigh was noted.  The diagnostic 
impression was genital herpes.  It was recommended that the 
veteran use topical anti-virals with outbreaks along with the 
most tolerable oral dose of his anti-viral medication due to 
its side effects.  

Legal Analysis

a.  Herpes Simplex

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (2004).  

Under the criteria in effect prior to August 30, 2002, eczema 
with slight, if any, exfoliation, exudation or itching, and 
if on a non-exposed surface or small area, warrants a 
noncompensable evaluation.  With exfoliation, exudation or 
itching involving an exposed surface or extensive area, a 10 
percent evaluation is assigned.  A 30 percent evaluation is 
assigned where there is exudation or constant itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
evaluation is assigned where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  

Under the criteria which became effective August 30, 2002, 
infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic diseases), 
are to be rated on the basis of disfigurement of the head, 
face or neck (Diagnostic Code 7800); scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7820 (2004).

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

The veteran's skin symptomatology from the herpes simplex 
virus is currently rated under Diagnostic Code 7806.  In this 
case, the August 1999 VA examination revealed a history of 
breakouts once per month which were largely controlled with 
medication.  An outpatient treatment record dated that same 
month reflects that the veteran had a 1.3 cm area of erythema 
on the left third finger and two five-inch patches on the 
medial thigh.  A private medical statement dated in August 
2000 reflects that the veteran had a history of recurrent 
episodes of herpes simplex lesions occurring on the lip, 
groin, and left middle finger.  On VA examination in March 
2002, the veteran had a pea-sized area of red inflammation on 
the penis; there were no complaints or findings of constant 
exudation or itching.  Moreover, there was no evidence of 
systemic or nervous manifestations.  

In the Board's opinion, the evidence demonstrates that the 
disability was manifested by recurrent lesions involving 
small exposed and non-exposed areas and that the lesions were 
productive of itching.  Therefore, the disability warrants a 
rating of 10 percent under the criteria in effect prior to 
August 30, 2002.  There was no ulceration, exudation or 
disfigurement, and the lesions were not constant or 
extensive.  Therefore, an evaluation in excess of 10 percent 
is not warranted under the former criteria.  

With regard to the new version of Diagnostic Code 7806, the 
record shows that the veteran requires daily systemic 
suppressive therapy.  Accordingly, he is entitled to a 
schedular evaluation of 60 percent, the highest evaluation 
authorized by Diagnostic Code 7806, effective August 30, 
2002.  


b.  Bilateral Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

During the pendency of the veteran's claim, the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss, were changed, effective 
June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified 
at 38 C.F.R. §§ 4.85-4.87).  Under the new criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  

Additionally, the provisions of 38 C.F.R. § 4.86, as in 
effect prior to June 10, 1999, only provided information 
regarding the fact that the evaluations derived from the 
Rating Schedule were intended to make proper allowance for 
improvement by hearing aids.  The current criteria for 
evaluating hearing impairment provide that hearing tests will 
be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

In this case, it is noted that several audiological 
evaluations note that the results were invalid and unreliable 
based on inconsistent or exaggerated responses.  Due to the 
veteran's failure to cooperate with those examinations, the 
results thereof will not be considered in the evaluation of 
his hearing loss.  The December 1998 results of 92 percent 
speech recognition score and a 46-decibel average pure tone 
threshold in the right ear equate to level I hearing in the 
right ear.  The 88 percent speech recognition score and a 51- 
decibel average pure tone threshold in the left ear equate to 
designation of Level "II" for the left ear.  When applied 
to Table VII, the numeric designations of "I" for the 
better ear and "II" for the poorer ear translate to a 
noncompensable evaluation. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Similarly, the results of the October 1999 testing of 96 
percent speech recognition score and a 49- decibel average 
pure tone threshold in the right ear equate to level I for 
the right ear.  Based on a 78 percent speech recognition 
score and a 56- decibel average pure tone threshold, Table VI 
indicates a designation of level IV for the left ear.  When 
applied to Table VII, the numeric designations of I for the 
better ear and IV for the poorer ear translate to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The remaining VA audiogram which yielded results considered 
reliable were obtained in May 2000, based on an 88 percent 
speech recognition score and a 48-decible average pure tone 
threshold in the right hear, Table VI indicates a designation 
of level II for the right ear.  Based on an 80 percent speech 
recognition score and a 53-decible average pure tone 
threshold, Table IV indicates a designation of level IV in 
the left ear.  When applied to Table VII, numeric 
designations of II for the better ear and IV for the poorer 
ear translate to a noncompensable evaluation.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The findings on the VA evaluations conducted in August 1999, 
February 2002 and February 2004 were all considered 
unreliable.  Therefore, they are of no probative value and 
will not be considered in this decision. 

Accordingly, this claim will be denied.


ORDER

The Board having determined that the veteran's herpes simplex 
warrants a 10 percent evaluation from September 29, 1998, 
through August 29, 2002, and a 60 percent evaluation from 
August 30, 2002, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


